ACCEPTED
                                                                                              05-15-00758-CV
                                05-15-00758-CV                                     FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                         6/17/2015 4:39:37 PM
                                                                                                   LISA MATZ
                                                                                                       CLERK

                     Case No.:_________________
__________________________________________________________________
                                                                  FILED IN
                                                           5th COURT OF APPEALS
                        IN THE COURT OF APPEALS                DALLAS, TEXAS
                                                           6/17/2015 4:39:37 PM
                         FIFTH DISTRICT OF TEXAS
                                                                 LISA MATZ
                                                                   Clerk
______________________________________________________________________________

                 JERRY’L ROBINSON AND RAMONIA ROBINSON,
                                Appellants

                                            v.

                                 PACE HOMES, INC.,
                                     Appellee.
______________________________________________________________________________

          Appealed from the 95th Judicial District Court of Dallas County, Texas
                       Trial Court Cause Number DC-13-13967
                        The Honorable Ken Molberg, Presiding
__________________________________________________________________

        Appellants’ Motion to Extend Time to File Notice of Appeal
__________________________________________________________________

                                                        Niles Illich
                                                        SBOT: 24069969
                                                        The Law Office of Niles Illich,
                                                        Ph.D., J.D.
                                                        701 Commerce
                                                        Suite 400
                                                        Dallas, Texas 75202
                                                        Direct: (972) 802−1788
                                                        Facsimile: (972) 236−0088
                                                        Email: Niles@appealstx.com

                                                        Counsel for Appellants
                                                        Jerry’L Robinson and
                                                        Ramonia Robinson
To the Honorable Fifth Court of Appeals:

      Jerry’L Robinson and Ramonia Robinson present this, their Motion to

Extend Time to File Notice of Appeal.

                                   INTRODUCTION

   1. Jerry’L Robinson and Ramonia Robinson are the Appellants/Defendants and

Pace Homes, Inc. is the Appellee/Plaintiff.

   2. This interlocutory appeal arises from a suit filed in the 95th District Court of

Dallas County, cause number DC-13-13967-D.

   3. The Robinsons moved to dismiss the underlying case because it was subject

to resolution through binding arbitration. On May 17, 2015, the trial court denied

this motion. The deadline to file a notice of appeal was Saturday, June 6, 2015.

                            ARGUMENTS AND AUTHORITIES

   4. Rule 26.1(b) provides that in an accelerated appeal that the notice of appeal

must be filed within 20 days of the order being appealed. TEX. R. APP. P. 26.1(b).

However, Rule 28.1(b) permits an appellant in an accelerated appeal to rely on

Rule 26.3 to extend the time to file the notice of appeal by 15 days. TEX. R. APP. P.

26.3 & 28.1(b).

   5. Appellants request that this Court grant them the additional fifteen days

permitted under Rule 26.3 because they were not referred to an appellate attorney

until Monday, June 15, 2015 on the mistaken belief that they had 30 days to file
the notice of appeal. Appellate counsel could not meet with the Robinsons until

Wednesday, June 17, 2015. On June 17, appellate counsel filed a notice of appeal

in the trial court and this motion in this Court.

   6. Appellants recognize that accelerated appeals must move cleanly and

expeditiously and are prepared to adhere to the deadlines imposed in the Texas

Rules of Appellate Procedure.

                                PRAYER AND CONCLUSION

   7. Appellants ask this Court to grant them an additional 15 days in which to file

their notice of appeal. This notice has already been submitted to the trial court

clerk.

                                                    Respectfully Submitted,

                                                    Niles Illich
                                                    SBOT: 24069969
                                                    The Law Office of Niles Illich,
                                                    Ph.D., J.D.
                                                    701 Commerce
                                                    Suite 400
                                                    Dallas, Texas 75202
                                                    Direct: (972) 802−1788
                                                    Facsimile: (972) 236−0088
                                                    Email: Niles@appealstx.com
                           CERTIFICATE OF CONFERENCE

      Counsel for Appellants spoke with Linda Sorrells on June 17, 2015

regarding this Motion; she is opposed.

                                /s/ Niles Illich
                                Niles Illich

                           CERTIFICATE OF COMPLIANCE

      This is to certify that this Motion complies with Rule 9.4 of the Texas Rules

of Appellate Procedure. It is presented in Times New Roman font, size 14 and

contains 551 words.

                                /s/ Niles Illich
                                Niles Illich


                             CERTIFICATE OF SERVICE

      This is to certify that the above motion to extend time to file notice of appeal

was served on Linda G. Sorrells, counsel for Appellee, via electronic service on

June 17, 2015. It was served on Roger Fuller, trial counsel for Appellants in the

same manner.

                                /s/ Niles Illich
                                Niles Illich